DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: page 22, [0103], line 2: "an liquid crystal display" should read "a liquid crystal display".  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 10 in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4-7, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhichun Wang, et al, (Wang, Z., Lv, Q., Lan, X. and Zhang, Y. Cross-lingual knowledge graph alignment via graph convolutional networks. 2018. In Proceedings of the 2018 conference on empirical methods in natural language processing (pp. 349-357).), hereinafter Wang.
Regarding claim 1, Wang teaches a method for performing machine translation (page 349, “Abstract;” the paper is directed to cross-lingual knowledge graph [KG] alignment via graph convolutional networks [GCNs] in a multilingual KG), comprising: 
identifying an unlinked entity pair (page 351, “4 The Proposed Approach,” lines 2-6; the goal of the approach is to find new entity alignments, i.e. identify unlinked entity pairs and creating new inter-language links) within a cross-lingual entity graph (page 354, 5.1 “Datasets,” lines 1-5; the datasets used in the experiment were generated from DBpedia, a large-scale multilingual knowledge graph [KG], therefore the datasets are considered to comprise cross-lingual entity graphs); 
the cross-lingual entity graph comprising a plurality of source entities, a plurality of target entities, and a plurality of links (page 352, “Structure and Attribute Embedding,” lines 1-3; the dataset is comprised of the entities of two KGs, each KG being populated with entities and links and each in a different language [5.1 Datasets, page 354], i.e. a source and a target language. Therefore, the entities of one KG can be considered to be source entities and the entities of the other may be considered target entities); 
at least two of the plurality of links being of different link types (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional); 
the unlinked entity pair comprising a source entity of the plurality of source entities and a target entity of the plurality of target entities (page 349, “Abstract;” Cross-lingual KG alignment is the task of matching entities with their counterparts in different languages, i.e. the entities in the matching pair are a source entity from the plurality of source entities in the source KG and a target entity from the plurality of target entities in the target KG); 
determining a sub-graph of the cross-lingual entity graph that includes the unlinked entity pair and at least one link of the plurality of links (page 351, “4 The Proposed Approach,” lines 1-6; the new entity alignments are found from two KGs, G1 and G2, in the dataset from DBpedia, thus the two KGs are considered to be a sub-graph of the cross-lingual entity graph. page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional); 
inputting the sub-graph into a graph neural network (GNN) that has been trained using different link types (page 352, “Model Configuration,” lines 1-4; the KGs, i.e. the sub-graph, are input into GCNs [graph convolutional networks], a type of GNN. page 353, “4.3 Model Training,” lines 1-4; the GCNs were trained using known entity alignments. page 351, “3 Problem Formulation,” last paragraph; the known entity alignment seeds used for training have the different link types); 
in response to inputting the sub-graph into the GNN, outputting, by the GNN, a value (page 353, “4.2 Alignment prediction,” lines 1-5 and equation (6); entity alignment is based on a value of the distance D between the entities, computed and output by the GCN); 
when the value satisfies a criterion (page 353, “4.2 Alignment prediction,” last paragraph; the value of the distance D between the entities is expected to be small for equivalent entities), creating and storing a link between the source entity and the target entity in the cross-lingual entity graph (page 351, “3 Problem Formulation,” lines 5-7 of last paragraph of Col. 2; the task of cross-lingual KG alignment is defined as finding new entity alignments based on the existing ones, therefore links between the source entity and the target entity in the cross-lingual entity graph must be created and stored); 
the link indicating that the target entity is a valid translation of the source entity (page 349, “Abstract;” Cross-lingual KG alignment is the task of matching entities with their counterparts in different languages, therefore the link between the source and target entities indicates the target entity is a valid translation of the source entity).

Regarding claim 4, Wang further teaches creating the cross-lingual entity graph by extracting the plurality of source entities from data records stored in a source language (page 354, 5.1 “Datasets,” lines 1-5; the datasets, i.e. cross-lingual entity graphs, used in the experiment were generated from DBpedia, i.e. data records. As detailed above, DBpedia is comprised of entities in KGs in different languages, therefore the cross-lingual entity graphs were created by extracting the plurality of source entities from data records stored in a source language), creating embedding links between the plurality of source entities and taxonomy entities obtained from a taxonomy (page 351, “3 Problem Formulation,” lines 1-8; there are relational and attributional links between all entities in the KGs of the data set, including between the source entities and seed entities. page 351, “3 Problem Formulation,” last paragraph; the pre-aligned seed entity pairs comprise taxonomy entities obtained from a taxonomy, DBpedia), the plurality of links being links of different types between the taxonomy entities (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional).

Regarding claim 5, Wang further teaches creating the cross-lingual entity graph by extracting the plurality of target entities from data records stored in a target language, and creating embedding links between the plurality of target entities (page 354, 5.1 “Datasets,” lines 1-5; the datasets, i.e. cross-lingual entity graphs, used in the experiment were generated from DBpedia, i.e. data records. As detailed above, DBpedia is comprised of entities in KGs in different languages, therefore the cross-lingual entity graphs were created by extracting the plurality of target entities from data records stored in a target language. page 351, “3 Problem Formulation,” lines 1-8; there are relational and attributional links between all entities in the KGs of the data set, including between the plurality of target entities.).

Regarding claim 6, Wang further teaches that each different link type indicating a different type of semantic relationship obtained from a taxonomy (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional. These are sematic links as they define a meaning relationship between entities. The KGs, including the links, are sourced from DBpedia).

Regarding claim 7, Wang further teaches the plurality of links being within language links (WLLs); the graph neural network having been trained using both WLLs and ground truth between language links (BLLs) (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs for training and alignment are linked with multiple within language links of two different types, relational and attributional. page 354, 5.1 “Datasets,” lines 1-5; the data used in the experiment and for training the GCN also include interlanguage links generated from DBpedia, i.e. ground truth between language links).

Regarding claim 15, Wang teaches a method for performing machine translation (page 349, “Abstract;” the paper is directed to cross-lingual knowledge graph [KG] alignment via graph convolutional networks [GCNs] in a multilingual KG), comprising: 
embedding a source entity in a cross-lingual entity graph stored in computer memory (page 354, 5.1 “Datasets,” lines 1-5; the datasets used in the experiment were generated from DBpedia, a large-scale multilingual knowledge graph [KG], therefore the datasets are considered to comprise cross-lingual entity graphs. Lines 9-12; each dataset used for aligning has two languages, one of which can be considered the source, therefore there is a source entity embedded in the cross-lingual entity graph. Entity alignment using graph convolutional networks are performed on computers, therefore the graph must be stored in a computer memory); 
identifying a target entity in the cross-lingual entity graph (page 351, “4 The Proposed Approach,” lines 2-6; the goal of the approach is to find new entity alignments, i.e. identify target entries in the cross-lingual entity graph for the source entities); 
the target entity being a valid translation of the source entity (page 349, “Abstract;” Cross-lingual KG alignment is the task of matching entities with their counterparts in different languages, i.e. the target entity in the matching pair is a valid translation of the source entity in the pair); 
the cross-lingual entity graph comprising a plurality of source entities, a plurality of target entities (page 354, 5.1 “Datasets,” lines 9-12; each dataset, i.e. cross-lingual entity graph as detailed above, used for aligning has KGs in two languages, one of which can be considered the source and the other the target languages, comprising links and entities), a plurality of within language links that each indicate a different link type obtained from a taxonomy (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional. The KGs, including the links, are sourced from DBpedia [page 354, “5.1 Datasets,” lines 1-5], a domain-independent taxonomy as stated in [0025] of the Specification of the instant application), and a plurality of between language links created using entity alignment scores computed by a graph convolutional network (GCN) (page 354, “5.1 Datasets,” lines 9-14; the datasets used in the paper include inter-language links, i.e. a plurality of between language links. “Abstract;” entity alignments are discovered based on the distances between entities, i.e. the between language links are created using entity alignment scores which can be computed by a GCN).

Regarding claim 18, Wang further teaches identifying the target entity by determining that a particular type of within language link (WLL) exists between the source entity and a taxonomy entity in the cross-lingual entity graph; and determining that a between language link (BLL) exists between the taxonomy entity and the target entity in the cross-lingual entity graph (page 349, “Abstract;” attributes links, i.e. WLLs which exist between the source and seed, i.e. taxonomy, entities, are used to get more accurate results, i.e. determining BLLs between the source and target entities).

Regarding claim 19, Wang further teaches identifying the target entity by iteratively computing alignment scores between the source entity and a plurality of different target entities in the cross-lingual entity graph (page 353, “4.2 Alignment prediction,” paragraph 3; the GCN iteratively computes a distance, i.e. an alignment score, between a source entity, e.g. specific entity ei, and a plurality of target entities from target KG G2 and returns a ranked list of candidate alignment entities, i.e. candidate target entities. The smallest distance would indicate identification of the target entity).

Regarding claim 20, Wang further teaches using the plurality of within language links to identify the target entity (page 349, “Abstract;” attributes links, i.e. WLLs, are used to get more accurate results, i.e. determining BLLs between the source and target entities).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bastings et al. (Bastings, J., Titov, I., Aziz, W., Marcheggiani, D. and Sima'an, K. Graph convolutional encoders for syntax-aware neural machine translation. 2017. arXiv preprint arXiv:1704.04675.), hereinafter Bastings.
Regarding claim 2, Wang teaches the method of claim 1, further comprising: 
inputting the sub-graph into an encoder of the GNN (page 351, “4 The Proposed Approach;” the GCNs takes as input the two KGs, i.e. the sub-graph); 
in response to inputting the sub-graph into the encoder, outputting, by the encoder, a source entity embedding (page 351, “4 The Proposed Approach;” the GCNs outputs an embedding of the entities in the two KGs, i.e. the sub-graph. As one KG is the source language, the source entities are in the embedding); and 
outputting the value (page 353, “4.2 Alignment prediction,” first paragraph; the output of the GCN is a value for the distance between entities in the two KGs).
	However, Wang does not teach inputting the source entity embedding and a target entity embedding into a decoder of the GNN.
	Bastings teaches incorporating syntactic structure into neural attention-based encoder-decoder models for machine translation using graph convolutional networks. Bastings further teaches the input of the source sentence embedding into the decoder such that the decoder outputs a value for the likelihood of the next target word (page 1959, “2.1.2 Decoder”).
Incorporating the features of Bastings into the teachings of Wang produces the method of claim 1, further comprising: 
inputting the sub-graph into an encoder of the GNN (page 351, “4 The Proposed Approach;” the GCNs takes as input the two KGs, i.e. the sub-graph); 
in response to inputting the sub-graph into the encoder, outputting, by the encoder, a source entity embedding (page 351, “4 The Proposed Approach;” the GCNs outputs an embedding of the entities in the two KGs, i.e. the sub-graph. As one KG is the source language, the source entities are in the embedding); 
inputting the source entity embedding and a target entity embedding into a decoder of the GNN (the method of Wang, now adapted to incorporate the decoder of Bastings such that the source entity embedding and target entity embedding created by the GCNs of Wang are input to the decoder as taught by Bastings); 
in response to inputting the source entity embedding and the target entity embedding into the decoder, outputting, by the decoder, the value (the method of Wang for outputting a value: page 353, “4.2 Alignment prediction,” first paragraph; the output of the GCN is a value for the distance between entities in the two KGs, now adapted such that the value is output by the decoder as taught by Bastings in response to inputting the source entity embedding and the target entity embedding into the decoder).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Bastings to provide the method of claim 2. Both disclosures are directed to the use of GCNs for discovery of target language words matching source language words. Bastings teaches that it is typical for neural machine translation to have an NT model consisting of an encoder and a decoder (page 1958, “2.1 Neural Machine Translation”). Therefore, it would have been obvious to combine the features of both disclosures to output a value in response to source and target embedding input for entity alignment.

Regarding claim 3, the combination of Wang and Bastings further teaches the method of claim 2, further comprising obtaining the different link types from a taxonomy (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional. The KGs, including the links, are sourced from DBpedia [page 354, “5.1 Datasets,” lines 1-5], a domain-independent taxonomy as stated in [0025] of the Specification of the instant application) and creating the source entity embedding using at least two type-specific graph-28-Docket No.: 60352-0706 (902682-US-NP) convolutional networks (GCNs) that each correspond to a different link type obtained from the taxonomy (page 352, “Model Configuration,” lines 1-4; the KGs, i.e. the sub-graph, are input into two GCNs, each GCN being specific to a different language which can be considered to different types, to create embeddings of the entities. As one of the KGs is the source language, the GCNs create source entity embeddings. One GCN can be considered to correspond to source language links and the other can be considered to correspond to target links, therefore the GCNs each correspond to a different link type obtained from the taxonomy, DBpedia).

11.	Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sil, et al, (Sil, A., Kundu, G., Florian, R. and Hamza, W., April. Neural cross-lingual entity linking. 2018, In Thirty-Second AAAI Conference on Artificial Intelligence.), hereinafter Sil.
Regarding claim 8, Wang teaches the method of claim 1 as detailed above. However, Wang does not teach extracting the source entity from a search query. Sil teaches a neural entity linking model which can be used for cross-lingual entity alignment (page 2, Abstract). Sil further teaches that the mention, i.e. a source entity, being aligned can be a query in an Information Retrieval fast match search used to find candidate entity links.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Sil to provide the method of claim 1, further comprising extracting the source entity from a search query (the method of entity alignment as taught by Wang, now adapted to extract the source entity from the fast match search query of Sil). Both disclosures are directed to neural cross-lingual entity alignment. Wang states that the entities and relations in KGs can be used for information extraction (page 350, “2.1 KG Embedding,” lines 5-9). Sil describes an information retrieval process for providing likely candidate targets. Therefore, it would have been obvious to combine the features of both disclosures to extract the source entity for alignment from a search query. 

Regarding claim 9, Wang teaches the method of claim 1 as detailed above. However, Wang does not teach extracting the source entity from a data record of a connections network-based system. Sil teaches a neural entity linking model which can be used for cross-lingual entity alignment (page 2, Abstract). Sil further teaches associating a query entity sourced from a document to entries in a target knowledge base (page 2, “Introduction,” lines 1-7). Some of the documents used in the paper were from the TAC 2010 source collection, which includes web log data (Page 7, “Datasets,” lines 1-8), i.e. data records from a connections network-based system. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Sil to provide the method of claim 1, further comprising extracting the source entity from a data record of a connections network-based system (the method of entity alignment as taught by Wang, now adapted to extract the source entity from the data record document from a connections network-based system as taught by Sil). Both disclosures are directed to neural cross-lingual entity alignment. Wang states that the entities and relations in KGs can be used for information extraction (page 350, “2.1 KG Embedding,” lines 5-9). Sil describes a process for extracting the entities to be aligned for the retrieval of information. Therefore, it would have been obvious to combine the features of both disclosures to extract the source entity for alignment from a data record of a communications network-based system.

Regarding claim 16, the claim is directed to the method of claim 15 for performing the elements of claim 8 and is rejected on the same grounds.

Regarding claim 17, the claim is directed to the method of claim 15 for performing the elements of claim 9 and is rejected on the same grounds.

12.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lev-Tov et al. (US Patent 10,445,431 B1), hereinafter Lev-Tov.
Regarding claim 10, Wang teaches cross-lingual entity alignment using a relational graph convolutional network (RGCN) (page 352, “Model Configuration,” lines 1-4; the approach to cross-lingual entity alignment involves two GCNs, which can be considered together to be a relational graph convolutional network (RGCN)), 
-29-Docket No.: 60352-0706 (902682-US-NP)the RGCN comprising a plurality of graph convolutional sub-networks trained using a cross-lingual entity graph (page 354, 5.1 “Datasets,” lines 1-5; the data used in the experiment and for training (pages 353-354, “4.3 Model Training”) the RGCN also include interlanguage links generated from DBpedia, a cross-lingual entity graph); 
the cross-lingual entity graph comprising a first plurality of entities connected by a plurality of within language taxonomy links (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs sourced from DBpedia [page 354, “5.1 Datasets,” lines 1-5, a domain-independent taxonomy as stated in [0025] of the Specification of the instant application] are linked with multiple within language links of two different types, relational and attributional. The entities of the first KG are considered to be the first plurality of entities connected by a plurality of within language taxonomy links), a second plurality of entities connected by a plurality of within language embedding links (the second KG of the dataset described above is considered to comprise the second plurality of entities connected by a plurality of within language embedding links), and a third plurality of entities connected by a plurality of between language links (page 354, “5.1 Datasets,” lines 9-14; the datasets used in the paper include inter-language links, i.e. a plurality of between language links. The third plurality of entities connected by a plurality of between language links is considered to be comprised of the known equivalent entity pairs are used for model training and testing); 
the plurality of within language taxonomy links indicating at least two different link types obtained from a taxonomy (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional. The KGs, including the links, are sourced from DBpedia [page 354, “5.1 Datasets,” lines 1-5], a domain-independent taxonomy as stated in [0025] of the Specification of the instant application); 
the plurality of within language embedding links indicating semantic similarities between connected entities (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional. These are sematic links as they define a meaning relationship between entities. The KGs, including the links, are sourced from DBpedia); 
the plurality of between language links each indicating a valid machine translation (page 349, “Abstract;” Cross-lingual KG alignment is the task of matching entities with their counterparts in different languages, i.e. the target entity in the matching pair is a valid translation of the source entity in the pair).
However, Wang does not explicitly teach a system comprising at least one processor; computer memory operably coupled to the at least one processor; and means for configuring the computer memory according to a relational graph convolutional network (RGCN). 
Lev-Tov is directed to a computer-implemented machine translation method. Lev-Tov further teaches a system including one or more processors and a memory coupled to the one or more processors, the memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform the computer-implemented machine translation method (Spec. Col. 2, lines 1-6, 14-23).
Incorporating the features of Lev-Tov into the teachings of Wang and produces a machine translation system, comprising: 
at least one processor (Lev-Tov: Spec. Col. 2, lines 1-6); 
computer memory operably coupled to the at least one processor (Lev-Tov: Spec. Col. 2, lines 1-6); 
means for configuring the computer memory according to a relational graph convolutional network (RGCN) (Because adequate structure has not been identified in the specification for performing the claimed functions, the means for configuring the computer memory are interpreted for the purpose of applying prior art as any known system with computer memory which can store instructions for implementing an RGCN. The approach to cross-lingual entity alignment using an RGCN as taught by Wang detailed above [page 352, “Model Configuration,” lines 1-4], now adapted to be implemented on the system for machine translation as taught by Lev-Tov: Spec. Col. 2, lines 1-6),
-29-Docket No.: 60352-0706 (902682-US-NP)the RGCN comprising a plurality of graph convolutional sub-networks trained using a cross-lingual entity graph (page 354, 5.1 “Datasets,” lines 1-5; the data used in the experiment and for training (pages 353-354, “4.3 Model Training”) the RGCN also include interlanguage links generated from DBpedia, a cross-lingual entity graph); 
the cross-lingual entity graph comprising a first plurality of entities connected by a plurality of within language taxonomy links (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs sourced from DBpedia [page 354, “5.1 Datasets,” lines 1-5, a domain-independent taxonomy as stated in [0025] of the Specification of the instant application] are linked with multiple within language links of two different types, relational and attributional. The entities of the first KG are considered to be the first plurality of entities connected by a plurality of within language taxonomy links), a second plurality of entities connected by a plurality of within language embedding links (the second KG of the dataset described above is considered to comprise the second plurality of entities connected by a plurality of within language embedding links), and a third plurality of entities connected by a plurality of between language links (page 354, “5.1 Datasets,” lines 9-14; the datasets used in the paper include inter-language links, i.e. a plurality of between language links. The third plurality of entities connected by a plurality of between language links is considered to be comprised of the known equivalent entity pairs are used for model training and testing); 
the plurality of within language taxonomy links indicating at least two different link types obtained from a taxonomy (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional. The KGs, including the links, are sourced from DBpedia [page 354, “5.1 Datasets,” lines 1-5], a domain-independent taxonomy as stated in [0025] of the Specification of the instant application); 
the plurality of within language embedding links indicating semantic similarities between connected entities (page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional. These are sematic links as they define a meaning relationship between entities. The KGs, including the links, are sourced from DBpedia); 
the plurality of between language links each indicating a valid machine translation (page 349, “Abstract;” Cross-lingual KG alignment is the task of matching entities with their counterparts in different languages, i.e. the target entity in the matching pair is a valid translation of the source entity in the pair).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Lev-Tov to provide the system of claim 10. Wang briefly discusses the operation of GCNs, detailing that they are a type of neural network (page 351, “4.1 GCN-based Entity Embedding,” lines 1-4). Lev-Tov teaches that the translation tool is configured to execute commands and instructions from a neural network, such as a convolutional neural network, and provides the computer system on which such instructions are stored and executed (Spec. Col. 7, lines 16-20). Therefore, it would have been obvious to combine the features of both disclosures to provide a system comprising at least one processor and computer memory coupled to the processor to perform the methods taught by Wang.

Regarding claim 11, the combination of Wang and Lev-tov further teaches the machine translation system of claim 10, each graph convolutional sub-network trained using a different sub-graph of the cross-lingual entity graph (Wang, pages 353-354, “4.3 Model Training;” Each GCN is trained with a set of known entity alignments in KGs G1 and G2, each GCN having one of the two KGs. The KGs are sub-graphs of the cross-lingual entity graph).

Regarding claim 12, the combination of Wang and Lev-tov further teaches the machine translation system of claim 11, each different sub-graph of the cross-lingual entity graph comprising a different particular link type of the at least two different link types obtained from the taxonomy (5.1 Datasets, page 354; As one of the KGs, i.e. sub-graphs of the cross-lingual entity graph, is the source language and the other the target language, the links of one sub-graph can be considered to comprise source language links and the other can be considered to comprise target links, therefore the sub-graphs each comprise different link types obtained from the taxonomy, DBpedia).

Regarding claim 13, the combination of Wang and Lev-tov further teaches the machine translation system of claim 10, the RGCN further comprising an encoder configured to generate entity embeddings using the plurality of within language taxonomy links (page 352, “Model Configuration,” lines 1-4; the GCNs generate entity embeddings using the KGs. page 351, “3 Problem Formulation,” lines 1-8; the entities in the KGs are linked with multiple within language links of two different types, relational and attributional, acquired from DBpedia, the taxonomy as stated above).

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lev-Tov and Bastings.
Regarding claim 14, the combination of Wang and Lev-Tov teaches the machine translation system of claim 13 as detailed above. However, the combination does not teach that the RGCN further comprising a decoder configured to compute alignment scores that indicate semantic alignment between the entity embeddings and other entity embeddings not computed using the plurality of within language taxonomy links.
Bastings teaches incorporating syntactic structure into neural attention-based encoder-decoder models for machine translation using graph convolutional networks. Bastings further teaches the input of the source sentence embedding into the decoder such that the decoder outputs a score indicating the likelihood of the next target word (page 1959, “2.1.2 Decoder”).
Incorporating the features of Bastings into the teachings of the combination of Wang and Lev-Tov produces the machine translation system of claim 13 as detailed above, the RGCN further comprising a decoder configured to compute alignment scores that indicate semantic alignment (the method of Wang and Lev-Tov, now adapted to incorporate the decoder of Bastings such that the source entity embedding and target entity embedding created by the RGCN of Wang are input to the decoder as taught by Bastings to compute the alignment score, the distance, indicating semantic alignment) between the entity embeddings and other entity embeddings not computed using the plurality of within language taxonomy links (page 354, “5.3 Results” paragraph 1; the approach involved a variant where attributional within language taxonomy links were not used for the embedding [GCN(SE)] therefore the entity embeddings were not computed using the plurality of within language taxonomy links).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Lev-Tov to incorporate the teachings of Bastings to provide the method of claim 14. Both Wang and Bastings are directed to the use of GCNs for discovery of target language words matching source language words. Bastings teaches that it is typical for neural machine translation to have an NT model consisting of an encoder and a decoder (page 1958, “2.1 Neural Machine Translation”). Therefore, it would have been obvious to combine the features of these disclosures to provide an RGCN further comprising a decoder configured to compute alignment scores that indicate semantic alignment between the entity embeddings and other entity embeddings not computed using the plurality of within language taxonomy links.


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Marcheggiani et al. (“Exploiting Semantics in Neural Machine Translation with Graph Convolutional Networks”) teaches the use of GCNs in neural machine translation to incorporate semantic information in order to improve translation performance (Abstract).

Zhou et al. (“Graph neural networks: A review of methods and applications”) teaches general basics of GNNs and notes the use of GNNs in neural machine translation to incorporate semantic and syntactic information (page 75, “Neural Machine Translation”).
Lin et al. (“Guiding Cross-lingual Entity Alignment via Adversarial Knowledge Embedding”) discloses an adversarial knowledge embedding framework for improving the accuracy of cross-lingual entity alignment by preserving an isomorphism between source and target embeddings (Abstract).
Zhu et al. (“Iterative Entity Alignment via Joint Knowledge Embeddings”) discloses an approach to entity alignment which jointly encodes entities and relations in a low-dimensional semantic space according to a seed set of aligned entities in order to improve alignment performance in an iterative process (Abstract).
Hoffart et al. (“Robust Disambiguation of Named Entities in Text”) teaches a method for disambiguating entities in knowledge bases using context to build a graph (Abstract).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656